In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals from (1) an order of disposition of the Family Court, Suffolk County (Spinner, J.), entered March 22, 2004, which, after a hearing, found that she permanently neglected her child, effectively terminated her parental rights, and transferred custody and guardianship of the child to the petitioner for the purpose of adoption, and (2) an order of disposition of the same court also entered March 22, 2004, entitled “Review of Status of Child Freed for Adoption and Permanency Hearing.”
Ordered that the orders of disposition are affirmed, without costs or disbursements.
*760The Family Court properly granted the agency’s motion for a finding that reasonable efforts to reunite the mother with the subject child were no longer required (see Family Ct Act § 1039-b [a], [b] [6]; Matter of Marino S., 100 NY2d 361, 372-373 [2003], cert denied sub nom. Marino S. v Angel Guardian Children & Family Servs., Inc., 540 US 1059 [2003]; Matter of Kyle F, 14 AD3d 822, 823 [2005]; Matter of Summer S., 305 AD2d 1051 [2003]; Matter of Justice T., 305 AD2d 1076, 1077 [2003]).
An examination of the record as a whole discloses ample support for the Family Court’s determination to terminate the mother’s parental rights and transfer custody and guardianship of the subject child to the agency for the purpose of adoption (see Matter of Tiffany A., 242 AD2d 709, 713-714 [1997]).
The appellant’s remaining contentions are without merit. Schmidt, J.P., Cozier, Rivera and Fisher, JJ., concur.